Title: To George Washington from Beverley Randolph, 10 December 1790
From: Randolph, Beverley
To: Washington, George



Sir,
Richmond [Va.] December 10th 1790.

I do myself the Honor to inclose a copy of a Memorial of the Delegates of the counties of Ohio, Monongalia, Harrison, Randolph, Kanawha, Greenbriar, Montgomery and Russell together with an extract of a letter from Colonel Arthur Campbell on the subject of Indian affairs.
The Inhabitants of the Frontiers are greatly alarmed for the safety of their country, in consequence of accounts lately received

  of the defeat of the troops under General Harmar. Their Apprehensions are all communicated to the Executive of the state who being destitute of means to afford them the protection which they wish, can only transmit to you their Applications. This we do sir, in the fullest confidence that the power of the federal Government will be so applied as to quiet the Apprehension and insure the Safety of these distressed people. I have the Honor &c.

Beverley Randolph

